HUNT, Circuit Judge (after stating the facts as above).
Appellant urges that the Servel-Vette contract was void because Warren was not authorized in writing to execute the contract for Servel, and because the contract was not signed by Servel’s wife. Section 7976, Idaho Statutes, provides that an agreement for sale of real property, if made by an agent of the party sought to be charged, is invalid, unless authority of the agent is in writing subscribed by the principal. Section 4666, Idaho Statutes, gives the husband the management and control of community property except in matters not hero material, but provides that he cannot sell, convey, or incumber the community real estate, unless the wife join in execution of the instrument by which the real estate is sold, conveyed, or incumbered. In our opinion, however, whether the contract was originally of no effect because not made in compliance with section 7976, or was for the sale of community property, is of little importance, for the reason that Servel ratified and approved it, and it was performed by Vette. When Healy took the mortgage from Servel and wife and the assignment of the $21,000, he knew of the existence of the Sorvel-Vetto contract, and agreed that his mortgage was to become effective only in case the contract between Servel and Vette was not consummated. With such knowledge he adopted the contract and entered upon performance of its conditions, obtained an abstract of title which he presented to an attorney for Vette, and thereafter proceeded to clear the title. Thereafter Corbett, with full knowledge, accepted assignment of the $21,000 in the bank, and approved the terms and conditions under which the mortgage was executed. Afterwards, when Vette demanded performance, and wrote that, if it could not be had, ho would demand return of the $21,000 in the bank, it was Corbett who asked further time to comply with the terms of the agreement, and it was he who intervened in the actions pending in the state *776court, and later agreed with. Vette to pay certain taxes upon the property which should have been paid by Servel. These acts were a ratification of the contract and agreement, and he ought not to be heard to question the validity of them now. 21 C. J. 1216, However, he failed to perform. Several objections that had been made to the title when Lowe examined the abstract were not overcome until November 21,1921, which was the day that the bank of Burley closed its doors. No deed was tendered, and this suit in foreclosure was filed thereafter.
The agreements between Servel and Healy and between Healy and Corbett ought not to affect Vette’s rights under the contract. It is to be kept in mind always that Servel and wife have never objected to fulfilling the agreement. Corbett, who took the assignment and acted as has been shown, adopted the agreement, and cannot now foreclose the mortgage.
The objections interposed to the decree awarding specific performance to Vette under his cross-bill must be overruled. Servel and wife are not opposed to a decree awarding such relief to Vette, and Vette, .having paid $21,000 into the bank, and having gone into possession with the consent of Servel, and having remained in possession and paid taxes and other charges, should be given relief by specific performance. Corbett has no interest in the land, and is not in a position to complain of such a decree.
We think the equities are with the appellees, and that the decree was just.
Affirmed.